ORDER
The Chief Justice’s Commission on the Profession submitted a South Carolina Summary Court Judges Pilot Mentoring Program to this Court for consideration to assist newly appointed summary court judges in their progression to the bench. This Court finds that this program would be of great benefit to new summary court judges by enhancing their ability to perform their duties in a responsible and professional manner. A copy of the Pilot Program is attached, along with the forms and attachments, and made a part of this Order.
It is ordered that all persons who complete the July 2013 Magistrate and Municipal Judge Orientation Program will be required to participate in the South Carolina Summary Court Judges Pilot Mentoring Program. All subsequent attendees of the biannual Magistrate and Municipal Judges Orientation Program will also be required to participate in the South Carolina Summary Court Judges Pilot Mentoring Program.
It is further ordered that the Circuit and Family Court judges of this State, and Masters-in-Equity if necessary, shall participate in the South Carolina Summary Court Judges Pilot Program by serving as mentors to those judges.
The provisions of this Order are effective immediately and shall remain in effect while this Court evaluates the effectiveness of the South Carolina Summary Court Judges Pilot Mentoring Program.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
*68/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
FOR THE COURT